DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language of “wherein the vehicle display device does not display a content shown in the destination”, in line 2, renders the claim indefinite as it is unclear what would constitute “a content shown in the destination” and how the system would be aware of every and all “content” shown in the destination.

In claim 1, the language of “a video other than a video provided in the destination”, in lines 3-4, renders the claim indefinite as it is unclear what would constitute “a video provided in the destination” and how the system would be aware of exactly what video every particular person and device at the destination may or may not be viewing.

While claim 1 recites “a video other than a video provided in the destination” in lines 3-4, it is unclear if the “a video” is meant to reference the “related video” or a different video also displayed by the vehicle display device.

In claim 3, the language of “a location of an object referenced when the content was created”, in lines 3-4, renders the claim indefinite.  It is unclear what exactly the phrase “an object referenced when the content was created” means and what “object” was referenced and who/what referenced the object.

While claim 3 recites wherein the video that is associated with the content includes “a video of a location used when the content was created”, “a video about a birthplace of a creator of the content”, and “a video about a location of an object referenced when the content was created”, it is unclear if the “video that is associated with the content” is meant to include itself video content of the three separate videos or is three separate videos.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gewickey et al. (Gewickey) (US 2022/0074756 A1).
As to claim 1, Gewickey discloses vehicle display device mounted on a vehicle (Fig. 4B, vehicle 450 with displays 456, 458, 460, 462; paragraph 73-75) moving toward a destination (paragraph 38-41, 56, 115), wherein the vehicle display device does not display a content shown in the destination but displays a related video related to the content (videos shown on opaque window related to the trip to destination, such as “behind the scenes” and history; paragraph 75, 113, 115, 120) and a video other than a video provided in the destination (paragraph 113, 115, 120).

As to claim 2, Gewickey discloses wherein the related video is a video that is associated with the content (video featuring an area or providing further information about an object; paragraph 113, 115, 120).

As to claim 3, Gewickey discloses wherein the video that is associated with the content includes a video of a location used when the content was created, a video about a birthplace of a creator of the content, and a video about a location of an object referenced when the content was created (paragraph 113, 115, 120).

As to claim 4, Gewickey discloses wherein the destination is an entertainment facility (theme park; paragraph 56, 115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424